     Case 1:21-cv-00313-GBW-SCY Document 3 Filed 04/30/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW MEXICO


BRENDA GEIGER; DENISE TRLICA
a/k/a DENISE MILANI; BROOKE Case No. 1:21-cv-00313-GBW-SCY
MARRIN a/k/a BROOKE BANX; and
JESSICA BURCIAGA,             STIPULATION TO EXTEND TIME
                              TO FILE RESPONSIVE PLEADING
              Plaintiff,
v.
TBCH, INC. d/b/a TD’S SHOWCLUB
a/k/a TD’S EUBANK a/k/a TD’S
TOUCHDOWN LOUNGE ABQ, a New
Mexico Corporation, and DOES 1 through
20, inclusive,
                    Defendants.



      Plaintiffs and Defendant, by and through counsel undersigned, seek an order
extending the time to file Defendant’s responsive pleading from April 30, 2021 for a
period of two weeks to May 14, 2021.
      WHEREFORE, the parties respectfully requests that the Court enter the
accompanying Order approving this unopposed motion.
      RESPECTFULLY submitted this 29th day of April, 2021.

                                        BURCH & CRACCHIOLO, P.A.

                                    By: /s/Kenneth Januszewski
                                        Kenneth Januszewski
                                        Attorneys for Defendant
                                        1850 North Central Avenue, Suite 1700
                                        Phoenix, Arizona 85004
                                        Phone: (602) 234-8799
                                        kenj@bcattorneys.com
Case 1:21-cv-00313-GBW-SCY Document 3 Filed 04/30/21 Page 2 of 2




                             HARRISON & HART, LLC

                         By: /s/Nicholas T. Hart
                             Nicholas T. Hart
                             Attorneys for Plaintiffs
                             924 Park Avenue Southwest, Suite E
                             Albuquerque, New Mexico 87102
                             Phone: (505) 295-3261
                             nick@harrisonhartlaw.com




                               2
